        Case 1:19-cv-07541-ALC-SLC Document 114 Filed 09/07/21 Page 1 of 2

     NEW YORK                                                                                                 SHANGHAI
      LONDON                                                                                                  ATLANTA
    SINGAPORE                                                                                                BALTIMORE
   PHILADELPHIA                                 FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                   MIAMI
  WASHINGTON, DC                                                                                            BOCA RATON
  SAN FRANCISCO                                                                                              PITTSBURGH
  SILICON VALLEY                                JAMES F. RITTINGER                                            NEWARK
     SAN DIEGO                              DIRECT DIAL: +1 212 404 8770                                     LAS VEGAS
    LOS ANGELES                            PERSONAL FAX: +1 212 818 9606                                    CHERRY HILL
      TAIWAN                              E-MAIL: JFRittinger@duanemorris.com                                LAKE TAHOE
      BOSTON                                                                                                 MYANMAR
     HOUSTON                                     www.duanemorris.com
      AUSTIN                                                                                             ALLIANCES IN MEXICO
       HANOI                                                                                               AND SRI LANKA
  HO CHI MINH CITY




September 3, 2021


VIA ECF

The Honorable Sarah L. Cave
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

          Re:        Bernstein et al v. Cengage Learning, Inc., Case No. 1:19-cv-07541-ALC-SLC

Dear Magistrate Judge Cave:

                Defendant Cengage Learning, Inc. submits this letter motion to respectfully
request, with the consent of Plaintiffs, the further adjournment of a deadline set in the Court’s
Interim Scheduling Order (Dkt. 71) (the “Order”). In particular, the Order provided that,
“[w]ithin fourteen (14) days of the undersigned’s decision on the Motion for Leave to File a First
Amended Complaint,” the parties shall “submit a proposed Case Management Plan and
Scheduling Order” (the “CMP Submission Date”). Order at ¶ 5. Your Honor issued the decision
contemplated by that Order on April 22, 2021 in the form of a Report and Recommendation to
Judge Carter (the “R&R,” see Dkt. 95), which set the CMP Submission Date as May 6, 2021.

                 Cengage filed an objection to the R&R before Judge Carter, and, at the request of
the parties, Your Honor previously granted a first adjournment of the CMP Submission Date to
the earlier of fourteen (14) days after a decision with respect to the R&R by Judge Carter, or July
9, 2021. See Dkt. 98 (May 7, 2021). On July 8, 2021, Your Honor granted a second
adjournment of the CMP Submission Date to the earlier of fourteen (14) days after a decision
with respect to the R&R by Judge Carter, or September 7, 2021. See Dkt. 110 (July 8, 2021).
Judge Carter has not yet issued a decision on Cengage’s objection, and the parties have agreed to
a proposed adjournment in a further effort to avoid a dispute while Judge Carter reviews
Cengage’s objection.




D UANE M ORRIS LLP
230 PARK AVENUE, SUITE 1130   NEW YORK, NY 10169-0079                           PHONE: +1 212 818 9200   FAX: +1 212 818 9606
      Case 1:19-cv-07541-ALC-SLC Document 114 Filed 09/07/21 Page 2 of 2



The Honorable Sarah L. Cave
September 3, 2021
Page 2

                 The parties thus respectfully request an adjournment of the CMP Submission Date
to the earlier of fourteen (14) days after a decision with respect to the R&R by Judge Carter, or
November 10, 2021. In the event Judge Carter has not issued such a decision by November 10,
2021, both parties reserve all rights and arguments with respect to whether a case management
plan and scheduling order is appropriate as of that date.

                                                    Respectfully submitted,



                                                    James F. Rittinger


cc:    All attorneys of record, via ECF




                               The parties' letter-motion requesting an adjournment of the
                               proposed Case Management Plan submission deadline ("Proposed
                               CMP") (ECF No. 113) is GRANTED. The parties shall submit the
                               Proposed CMP by "the earlier of fourteen (14) days after a decision
                               with respect to the R&R by Judge Carter, or November 10, 2021."

                               The Clerk of Court is respectfully directed to close ECF No. 113.

                               SO ORDERED 9/7/2021
